Citation Nr: 0432149	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-03 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from January 1965 to February 
1969.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
of entitlement to a TDIU.

This case was most recently before the Board in November 
2003, at which time the Board remanded the claim to the RO 
primarily for issuance of a statement of the case (SOC).  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a 
SOC in February 2004, and following additional correspondence 
from the veteran's representative in March 2004 - to perfect 
the appeal, his claim was returned to the Board.  38 C.F.R. 
§ 20.200 (2004).

Unfortunately, still additional development is required in 
this appeal before actually deciding the claim at issue.  So, 
for the reasons discussed below, the claim is again being 
remanded to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

As a preliminary matter, although the RO obtained some of the 
veteran's VA medical records, it does not appear that all of 
his VA medical records are on file.  In particular, the Board 
observes that the RO obtained VA medical records dated 
November 2001 through December 2002 from the Logan Outstation 
Vet Center in Henlawson, West Virginia, and VA medical 
records dated November 2002 to December 2002 from the VA 
Medical Center (VAMC) in Huntington, West Virginia.  It is 
unclear, though, whether the RO attempted to obtain any of 
the veteran's other VA treatment records, which may contain 
important medical evidence or confirmation of his claim.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  

Likewise, the Board observes that the veteran was awarded 
Social Security Administration (SSA) disability benefits in 
September 1993 and more recently worker's compensation in 
August 1998.  According to the documents associated with his 
claims file, he was awarded the SSA benefits due to severe 
bulging lumbar discs, borderline mental retardation, and 
reactive depression.  And his worker's compensation also was 
awarded on the basis of a back injury and occupational 
pneumoconiosis.  Records were provided from the date of his 
initial awards.  In November 2002, the RO requested 
additional information from the SSA, but the SSA provided no 
records in response and the RO did not follow up with its 
request.  These records, however, must be obtained and 
associated with the other evidence in the claims file.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Moreover, the Board acknowledges that the veteran submitted a 
VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), including a summary 
of his occupational history prior to his discontinuing 
employment in 1991.  But the RO did not supplement the 
history provided by the veteran with additional research or 
information so that his education level, skill level, and 
length of unemployment may be confirmed.  

Furthermore, the report of a February 2002 VA PTSD evaluation 
does not include the objective clinical findings necessary to 
determine whether the veteran's service-connected PTSD is so 
severe that it is impossible for him to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).  The Board notes 
that the VA examiner failed to obtain the veteran's 
occupational and educational history, as well as his social 
and recreational history.  The February 2002 VA examination 
report did not indicate whether the veteran had experienced 
difficulty in work settings due to his PTSD symptomatology 
and the VA examiner did not indicate whether the veteran's 
PTSD, standing alone, is of sufficient severity to 
realistically render him unable to obtain and retain 
substantially gainful employment.  In this regard, as 
mentioned, the veteran receives worker's compensation due to 
a back disorder and was awarded SSA disability benefits in 
September 1993 - also due to the severity of his back 
disorder and psychiatric disorders other than PTSD.  In 
addition, the VA examiner failed to provide objective 
characterizations of the veteran's PTSD symptomatology and 
the basis for assigning a Global Assessment of Functioning 
(GAF) score of 52.  So he must be scheduled for another VA 
PTSD examination in order to better delineate the severity, 
symptomatology, and manifestations of his PTSD.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to a TDIU, and the evidence, 
if any, the RO will obtain for him.  Also 
advise him that he should submit any 
relevant evidence in his possession 
concerning this claim.  See 38 C.F.R. 
§ 3.159(b).  See also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 
(2002). 

2.  Obtain the complete records of the 
veteran's treatment at the Logan Vet 
Center in Henlawson, West Virginia from 
December 2002 to the present and from the 
VAMC in Huntington, West Virginia, from 
November 2001 to the present.

3.  With the veteran's authorization, 
obtain and associate with the claims file 
records confirming his employment 
history.  

4.  Obtain the veteran's complete SSA 
records since September 1993 and 
associate this additional evidence with 
his claims file.  The SSA records should 
include, but are not limited to, all 
clinical records and examination reports, 
as well as a copy of the notice to the 
veteran of that agency's determination of 
entitlement to such benefits, any hearing 
transcripts, etc.

5.  Schedule the veteran for another VA 
psychiatric examination to ascertain the 
current severity and manifestations of 
his service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected PTSD, as opposed to symptoms 
referable to any nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due solely to 
his PTSD, including an opinion as to 
whether he is able to obtain or retain 
substantially gainful employment.  And 
assign an Axis V diagnosis (GAF score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score represents.  If 
possible, the examiner should specify 
the individual periods of time for each 
GAF score, preferably annually, between 
November 2001 and the present, including 
an explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD from other 
conditions that are not service-
connected (whether mental and/or 
physical).  Any indications that the 
veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), 
the claims file must be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and he/she is asked to indicate 
that he or she has reviewed the claims 
folder.  



6.  Then readjudicate the veteran's claim 
of entitlement to a TDIU in light of any 
additional evidence obtained.  If the 
benefit sought is not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the appeal to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




